     I,        Case 3:19-cr-04968-LAB Document 1 Filed 12/11/19 PageID.1 Page 1 of 3


 1                                                                         FILED
 2
                                                                           DEC 11 2019
 3
                                                                      CLERK, U.S. DISTRICT COURT
 4                                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                  BY                          DEPUTY

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                SOUTHERN DISTRICT OF CALIFORNIA
11
          UNITED STATES OF AMERICA,                   Case No.    19CR4968-LAB
12
                        Plaintiff,                    I N F O R M A T I O N
                                                      -----------
13                V.
                                                      18 U.S.C. 1343 - Wire Fraud
14        LEE TRAN,
15
                        Defendant.
16

17               The United States charges:

18                                    INTRODUCTORY ALLEGATIONS

19                     1.    Hydranautics is a membrane technology company based in

20 !!Oceanside, California. Hydranautics is a subsidiary of Nitto,                               Inc., a

21 IIU.S.        holding    company   owned by Nitto      Denko     Corporation,           a   Japanese

22 II corporation.

23                     2.    Defendant   Lee   Tran    worked     in   Hydranautics'             Finance

24IIDepartment from 1995 through August 2018,                    including as an Accounting

2 5 II Supervisor.

26        II

27        II

28        II
           Case 3:19-cr-04968-LAB Document 1 Filed 12/11/19 PageID.2 Page 2 of 3



 1                                           Count 1

 2                                     18   u.s.c.    § 1343

 3                                          WIRE FRAUD

 4                 3.    Paragraphs 1 and 2 of the Introductory Allegations are

 511realleged and incorporated by reference.

 6 II              4.    Beginning no later than August 2012,            and continuing up

 7 !Ito and through August 2018, within the Southern District of California

 8 II and elsewhere,      Defendant Lee Tran knowingly and with the               intent   to

 9 ii defraud, devised a material scheme to defraud and to obtain money and

10      property   by   means   of   materially       false    and   fraudulent   pretenses,

11      representations and promises.

12                                    METHODS AND MEANS

13                 5.    As part of the scheme, Defendant opened multiple company

14      credit cards in her name and then charged personal expenses to these

15      cards, including expenses incurred at casinos.

16                 6.    It was a further part of the scheme that Defendant issued

17      company checks to cover her corporate credit card expenses and entered

18      the expenses into the accounting system so that the checks appeared to

19      be issued to legitimate vendors.      Defendant then excluded, or instructed

20      others to exclude,      her company credit card charges from end-of-month

21      credit card reports provided to Hydranautics' Vice President of Finance.

22                 7.    It was a further part of the scheme that Defendant issued

23      checks from Hydranautics to herself and then entered false information

24      into Hydranautics' accounting system to make it appear that the checks

25      were issued to legitimate vendors.

26                 8.    It was a further part of the scheme that Defendant issued

        company checks with the payee listed as "Petty Cash."               Defendant took
27

28
                                                  2
           Case 3:19-cr-04968-LAB Document 1 Filed 12/11/19 PageID.3 Page 3 of 3



 1 II this cash for herself and then used her access to the accounting system

 2 !Ito make it appear that the checks were issued to legitimate vendors.

 3                 9.    It was a further part of the scheme that Defendant issued
 4 II company checks to a nonprofit organization for which Defendant served

 5 !las     treasurer.        In   her    capacity        as        treasurer    of    the    nonprofit

 61forganization,        Defendant withdrew the payments from Hydranautics from

 7 Jtthe     nonprofit    organization's         bank     account        for    her    personal    use.

 8 JtDefendant then disguised the checks in Hydranautics' accounting system

 9 Jtto make it appear the checks were issued to legitimate vendors.

10                 10.    Through         execution            of      this      scheme       Defendant

11 Jlmisappropriated $511,875.44 from Hydranautics.

12 11                                      INTERSTATE WIRE

13                 11.   On   or   about       January     10,       2018,     for    the    purpose   of

14 II executing an       essential      part   of   the    aforesaid          scheme    and artifice,

15 JI Defendant    caused to       be    transmitted by wire             in     interstate     commerce

1611certain writings, signs, signals, pictures, and sounds, to wit: an email

17 II from G.B.     in Oceanside,        California to T.T.             in Teaneck,         New Jersey,

1811attaching a financial report,               which included expenses that Defendant

19      misclassified.
20           All in violation of Title 18, United States Code; Section 1343.

21
                                                     ROBERTS. BREWER, JR.
22                                                   Acting United States Attorney


23      Wtt/11                                           ~
2411 DATED                                          ~DREW J. GALVIN
25                                                   MATTHEW J. SUTTON
                                                     Assistant U.S. Attorneys
26

27

28
                                                     3
